        Case 1:15-cv-10160-SHS Document 218 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD GRAHAM,
                            Plaintiff,
              v.                                           15-Cv-10160 (SHS)

RICHARD PRINCE, GAGOSIAN GALLERY,                          ORDER
INC., and LAWRENCE GAGOSIAN,
                            Defendants.

ERIC MCNATT,
                            Plaintiff,
              V.
                                                           16-Cv-8896 (SHS)

RICHARD PRINCE, BLUM & POE, LLC, and                       ORDER
BLUM & POE NEW YORK, LLC,
                            Defendants.

SIDNEY H. STEIN, U.S. District Judge.
   In light of defendants' pending motions for summary judgment in these related
copyright actions,
    IT IS HEREBY ORDERED that on or before September 15, 2021, defendants shall file
supplemental memoranda of no more than 25 pages addressing the impact on the
pending motions of the recent decisions in Google LLC v. Oracle Am., Inc., 141 S. Ct. 1183
(2021), and Andy Warhol Found. for the Visual Arts, Inc. v. Goldsmith, 992 F.3d 99 (2d Cir.
2021), amended by No. 19-2420 (2d Cir. Aug. 24, 2021). On or before September 22,
plaintiffs shall file a responsive memorandum of no more than 25 pages.
Dated: New York, New York
       August 25, 2021
